John E. Jennings, Chief Judge, dissenting. While I agree with the majority’s holding that the trial judge did not err in admitting the adoptive admission, I cannot agree that the trial court erred in refusing to admit a statement made to insurance investigators. In my view the judgment of the circuit court should be affirmed. As a threshold matter, the majority holds that no proffer of the evidence was necessary because its substance is apparent. I cannot agree. The only clue to be found in the record as to the nature of the evidence is the statement of counsel that it is somehow “inconsistent.” We cannot tell from the record whether the inconsistency, if any, was material. We cannot even tell whether the statement referred to was made by Mr. Medley or Mr. Goodsell. I cannot agree that under the circumstances presented, the proffer required by Rule 103 was unnecessary. Compare Patterson v. State, 318 Ark. 358, 885 S.W.2d 667 (1994). Even if no proffer was necessary I am still not persuaded that the trial court erred. As the majority concedes, Rule 806 of the Arkansas Rules of Evidence pointedly excludes from its purview statements admitted as adoptive admissions. The majority says that this omission is because of the recognition that the credibility of a party opponent is always subject to attack. In this case, however, counsel was seeking to attack the credibility of either Mr. Goodsell or Mr. Medley, not the testimony of her party-opponent. Without knowing more about the statement and who made it, I cannot say the trial judge erred in refusing to admit it. I am authorized to state that Judge Robbins joins in this dissent.